Citation Nr: 0404043	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  94-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for an anxiety reaction 
with depressive features, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from December 1967 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A March 1996 Board decision remanded the appeal for 
additional development.  A July 1997 RO decision granted a 
50 percent evaluation for anxiety reaction with depressive 
features.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's representative has indicated that over six 
years have elapsed since the veteran's last examination, and 
requests that the veteran be afforded such an examination.  
The representative has noted that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board's March 1996 remand directed that the veteran be 
afforded a VA psychiatric evaluation to determine the nature 
and extent of his service-connected psychiatric disability.  
It appears that the veteran's VA hospitalization, in May and 
June 1997, conflicted with his scheduled examination, and he 
failed to report for that examination.  The record does not 
indicate that the veteran was rescheduled for an examination 
prior to his incarceration, and he has not been afforded a VA 
examination.  

Although the veteran is currently incarcerated, the record 
does not indicate whether it has been ascertained if the 
place of incarceration would afford the veteran an 
examination.  Medical treatment records from the place of his 
incarceration reflects that the veteran has been seen in 
mental health there on an ongoing basis.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
have been completed.  

2.  The RO should contact the veteran's 
place of incarceration and request copies 
of all records relating to the veteran's 
mental health care from April 2003 until 
the present.  

3.  The RO should contact the veteran's 
place of incarceration and inquire as to 
whether they can afford the veteran a 
psychiatric evaluation to determine the 
nature and extent of his 
service-connected anxiety reaction with 
depressive features.  All symptoms should 
be reported in detail.  The examiner 
should report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the veteran's 
service-connected anxiety reaction with 
depressive features causes occupational 
and social impairment.  The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
should also offer an opinion as to the 
extent to which the veteran's 
service-connected anxiety reaction with 
depressive features interferes with his 
ability to obtain and retain gainful 
employment without consideration of any 
other disability or factor.

4.  If the institution in which the 
veteran is incarcerated is unable or 
unwilling to afford a psychiatric 
evaluation, inquiry should be made as to 
whether that institution can provide 
transfer of the veteran to a VA facility, 
so that he may be afforded a VA 
examination.  If this is the case, the 
veteran should be afforded a VA 
examination in accordance with the 
request provided in the above paragraph.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal, with 
appropriate consideration of the 
diagnostic criteria for evaluation of 
psychiatric disorders in effect both 
prior to and from November 7, 1996.  If 
the determination remains unfavorable, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



